Exhibit 10.5

Supplement No. 5 to Notes Collateral Agreement

SUPPLEMENT NO. 5 (this “Supplement”) dated as of May 21, 2018, to the Collateral
Agreement, dated as of December 16, 2014 (as amended, amended and restated,
waived, supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among WESTMORELAND COAL COMPANY, a Delaware corporation (the
“Company”), each other subsidiary of the Company from time to time party thereto
(each such subsidiary individually a “Subsidiary Guarantor” and collectively,
the “Subsidiary Guarantors”; the Subsidiary Guarantors and the Company are
referred to collectively herein as the “Grantors”) and U.S. BANK NATIONAL
ASSOCIATION, as Notes collateral agent (together with any successor collateral
agent, the “Notes Collateral Agent”).

Reference is made to the Indenture dated as of December 16, 2014 (as amended,
amended and restated, waived, supplemented or otherwise modified from time to
time, the “Indenture”), among the Company, the Subsidiary Guarantors and U.S.
Bank National Association, as Trustee and Notes Collateral Agent.

Capitalized terms used in this Agreement and not otherwise defined in this
Agreement shall have the meanings assigned to such terms in the Indenture and
the Collateral Agreement referred to therein.

Section 4.16 of the Indenture and Section 7.14 of the Collateral Agreement
provide that additional Subsidiaries of the Company may become Grantors under
the Collateral Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiaries (the “New Subsidiaries” and
each a “New Subsidiary”) are each executing this Supplement in accordance with
the requirements of the Indenture to become a Grantor under the Collateral
Agreement.

Accordingly, the Notes Collateral Agent and the New Subsidiaries agree as
follows:

In accordance with Section 7.14 of the Collateral Agreement, each New Subsidiary
by its signature below becomes a Grantor under the Collateral Agreement with the
same force and effect as if originally named therein as a Grantor, and such New
Subsidiary hereby (a) agrees to all the terms and provisions of the Collateral
Agreement applicable to it as a Grantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct in all material respects on and as of the date
hereof (it being understood and agreed that any representation or warranty which
by its terms is made as of a specified date shall be required to be true and
correct in all material respects only as of such specified date). In furtherance
of the foregoing, each New Subsidiary, as security for the payment and
performance in full of the Notes Obligations (as defined in the Collateral
Agreement), does hereby create and grant to the Notes Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all such New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Collateral Agreement) of such New Subsidiary. Each reference to a “Grantor”
in the Collateral Agreement shall be deemed to include the New Subsidiaries. The
Collateral Agreement is hereby incorporated in this Agreement by reference.



--------------------------------------------------------------------------------

Each New Subsidiary represents and warrants to the Notes Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally any by
principles of equity.

This Supplement may be executed in counterparts, each of which shall constitute
an original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Notes Collateral Agent
shall have received a counterpart of this Supplement that bears the signature of
each New Subsidiary and the Notes Collateral Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

Each New Subsidiary hereby represents and warrants that set forth under its
signature hereto is, as of the date hereof, (i) the true and correct legal name
of such New Subsidiary, (ii) its jurisdiction of formation, (iii) its Federal
Taxpayer Identification Number or its organizational identification number (if
any) and (iv) the location of its chief executive office. Each New Subsidiary
hereby further represents and warrants that, as of the date hereof, Schedule I
hereto accurately sets forth all information which would have been required
pursuant to the Schedules to the Collateral Agreement had such New Subsidiary
been a Grantor on the date of the execution and delivery of the Collateral
Agreement (it being understood and agreed, however, that the information so
furnished by such New Subsidiary is accurate as of the date of this Supplement
rather than the date of the Collateral Agreement).

Except as expressly supplemented hereby, the Collateral Agreement shall remain
in full force and effect.

THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

Any provision of this Supplement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof and in the
Collateral Agreement; the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

All communications and notices hereunder shall be in writing and given as
provided in Section 7.01 of the Collateral Agreement.

The New Subsidiaries agree to reimburse the Notes Collateral Agent for its
reasonable out-of pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the Notes
Collateral Agent.



--------------------------------------------------------------------------------

The New Subsidiaries and the Collateral Agent have duly executed this Supplement
No. 5 to the Notes Collateral Agreement as of the day and year first above
written.

 

SAN JUAN COAL COMPANY By:  

/s/ Samuel N. Hagreen

Name:   Samuel N. Hagreen Title:   Secretary   Legal Name: San Juan Coal Company
  Jurisdiction of Formation: Delaware SAN JUAN TRANSPORTATION COMPANY By:  

/s/ Samuel N. Hagreen

Name:   Samuel N. Hagreen Title:   Secretary   Legal Name: San Juan
Transportation Company   Jurisdiction of Formation: Delaware WESTMORELAND SAN
JUAN, LLC By:  

/s/ Samuel N. Hagreen

Name:   Samuel N. Hagreen Title:   Secretary   Legal Name: Westmoreland San
Juan, LLC   Jurisdiction of Formation: Delaware WESTMORELAND SAN JUAN HOLDINGS,
INC. By:  

/s/ Samuel N. Hagreen

Name:   Samuel N. Hagreen Title:   Secretary   Legal Name: Westmoreland San Juan
Holdings, Inc.   Jurisdiction of Formation: Delaware

[Signature Page to Supplement No. 5 to Notes Collateral Agreement]



--------------------------------------------------------------------------------

WESTMORELAND POWER, INC. By:  

/s/ Samuel N. Hagreen

Name:   Samuel N. Hagreen Title:   Secretary   Legal Name: Westmoreland Power,
Inc.   Jurisdiction of Formation: Delaware WESTMORELAND CANADA LLC By:  

/s/ Samuel N. Hagreen

Name:   Samuel N. Hagreen Title:   Secretary   Legal Name: Westmoreland Canada
LLC   Jurisdiction of Formation: Delaware WESTMORELAND ENERGY SERVICES, INC. By:
 

/s/ Samuel N. Hagreen

Name:   Samuel N. Hagreen Title:   Secretary   Legal Name: Westmoreland Energy
Services, Inc.   Jurisdiction of Formation: Delaware BASIN RESOURCES, INC. By:  

/s/ Samuel N. Hagreen

Name:   Samuel N. Hagreen Title:   Secretary   Legal Name: Basin Resources, Inc.
  Jurisdiction of Formation: Colorado

[Signature Page to Supplement No. 5 to Notes Collateral Agreement]



--------------------------------------------------------------------------------

WESTMORELAND CANADIAN INVESTMENTS L.P. By: Westmoreland Canada LLC, in its
capacity as general partner of WESTMORELAND CANADIAN INVESTMENTS L.P. /
WESTMORELAND INVESTISSEMENTS CANADIENS S.E.C.         By:  

/s/ Jennifer S. Grafton

        Name:   Jennifer S. Grafton         Title:   Vice President and
Secretary         Legal Name: Westmoreland Canadian         Investments L.P.
        Jurisdiction of Formation: Quebec

ABSALOKA COAL, LLC By:  

/s/ Samuel N. Hagreen

Name:   Samuel N. Hagreen Title:   Secretary Legal Name: Absaloka Coal, LLC
Jurisdiction of Formation: Delaware

U.S. BANK NATIONAL ASSOCIATION, as Notes Collateral Agent By:  

/s/ Brian Jensen

Name:   Brian Jensen Title:   Vice President

[Signature Page to Supplement No. 5 to Notes Collateral Agreement]



--------------------------------------------------------------------------------

Schedule I

to Supplement No. 5

to the Notes

Collateral Agreement

Supplement to Schedule 3.03 to Notes Collateral Agreement

PLEDGED SECURITIES

Pledged Stock

 

Name of Pledgor

  

Name, Jurisdiction
of Formation and

Type of Entity of
Pledged Subsidiary

  

Class or

Type of

Pledged

Interest

  

Total Amount of
Class or Type of
Pledged Interests
Authorized

  

Total Amount of
Class or Type
Outstanding

   Total
Amount
Pledged    

Certificate

Number (if
applicable)

Westmoreland

Coal Company

   Westmoreland San Juan Holdings, Inc.; Delaware; corporation    Common    100
   100      100 %    Uncertificated

Westmoreland

San Juan

Holdings, Inc.

   Westmoreland San Juan, LLC; Delaware; limited liability company    Membership
Units    N/A    N/A      100 %    Uncertificated

Westmoreland

San Juan, LLC

   San Juan Coal Company; Delaware; corporation    Common    250    250      100
%    4

Westmoreland

San Juan, LLC

   San Juan Transportation Company; Delaware; corporation    Common    200   
200      100 %    3

Westmoreland Energy Services New York, Inc.

   Basin Resources, Inc.; Delaware; corporation    Common    100    100      100
%    1

Westmoreland

Coal Company

   Westmoreland Canada, LLC; Delaware; limited liability company    Sole Member
   N/A    N/A      100 %    Uncertificated

Westmoreland

Coal Company

   Westmoreland Power, Inc.; Delaware; corporation    Common    1,000    1,000
     100 %    1

Westmoreland

Coal Company

   Westmoreland Energy Services, Inc.; Delaware; corporation    Common    100   
100      100 %    1

WRI Partners, Inc.

   Absaloka Coal, LLC    Sole Member    N/A    N/A      100 %    Uncertificated

 

I-1



--------------------------------------------------------------------------------

Supplement to Schedule 4.02(b) to Notes Collateral Agreement

GRANTOR LEGAL NAME

 

COMPANY NAME

  

F/K/A

  

DATE OF NAME CHANGE

  

TRADE NAMES

Westmoreland San Juan Holdings, Inc.    WLB Escrow Corporation    January 26,
2016    None Westmoreland San Juan, LLC    N/A    N/A    None San Juan Coal
Company    N/A    N/A    None San Juan Transportation Company    N/A    N/A   
None Basin Resources, Inc.    N/A    N/A    None Westmoreland Canada LLC    N/A
   N/A    None Westmoreland Power, Inc.    N/A    N/A    None Westmoreland
Energy Services, Inc.    N/A    N/A    None Westmoreland Canadian Investments,
LP    N/A    N/A    None Absaloka Coal, LLC    N/A    N/A    None

 

I-2



--------------------------------------------------------------------------------

Supplement to Schedule 4.02(d) to Notes Agreement

GRANTOR ORGANIZATIONAL INFORMATION

 

COMPANY NAME

  

JURISDICTION

  

TYPE

  

ORG ID

  

OFFICE ADDRESS

  

TAX PAYER

ID

Westmoreland San Juan Holdings, Inc.    Delaware    Corporation    5857903   

300 Road 6800

Training Center A

Waterflow, NM 87421

   47-5409429 Westmoreland San Juan, LLC    Delaware    Limited Liability
Company    5948312   

300 Road 6800

Training Center A

Waterflow, NM 87421

   36-4827091 San Juan Coal Company    Delaware    Corporation    0867351   

300 Road 6800

Training Center A

Waterflow, NM 87421

   94-2557286 San Juan Transportation Company    Delaware    Corporation   
0928266   

300 Road 6800

Training Center A

Waterflow, NM 87421

   94-2785883 Westmoreland Power, Inc.    Delaware    Corporation    3357469   
9540 South Maroon Circle, Suite 300, Englewood, CO 80112    84-1589965
Westmoreland Energy Services, Inc.    Delaware    Corporation    5371511    9540
South Maroon Circle, Suite 300, Englewood, CO 80112    46-3426792 Westmoreland
Canada LLC    Delaware    Limited Liability Company    5509777    9540 South
Maroon Circle, Suite 300, Englewood, CO 80112    46-5345545 Basin Resources,
Inc.    Colorado    Corporation    19871331143    9540 South Maroon Circle,
Suite 300, Englewood, CO 80112    74-1959458 Absaloka Coal, LLC    Delaware   
Limited Liability Company    4554164    100 Sarpy Creek Road, Hardin, MT 59034
   26-2703770 Westmoreland Canadian Investments, LP    Quebec    Limited
Partnership    3369975407   

1100, 10123 99 Street

Edmonton, Alberta Canada, T5J 3H1

   98-1169129

 

I-3